983 F.2d 1069
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alphonse BARTKUS, Defendant-Appellant.
No. 92-1084.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1992.

Before ALAN E. NORRIS and SILER, United States Circuit Judges, and EDGAR, United States District Judge.*
PER CURIAM.


1
In his appeal from his convictions, defendant Alphonse Bartkus contends that the district court erred in rejecting his proffered jury instruction concerning evidence of flight.


2
Although we are unable to locate the tendered instruction in the record, we will assume, as the parties appear to agree, that the instruction was essentially the one found in 1 Edward J. Devitt & Charles B. Blackmar, Federal Jury Practice and Instructions § 15.08 (3d ed. 1977).   The instruction actually given by the district court is similar to the Sixth Circuit's Pattern Jury Instruction No. 7.14.


3
The district court was not obliged to give, verbatim, the instruction proffered by defendant, so long as the jury was adequately instructed on the point of law.   A trial court enjoys broad discretion in formulating its charge and will not be reversed unless the charge fails accurately to reflect the law.   United States v. English, 925 F.2d 154, 158 (6th Cir.)  ( quoting United States v. Busacca, 863 F.2d 433, 435 (6th Cir.1988), cert. denied, 490 U.S. 1005 (1989)), cert. denied, 111 S.Ct. 2810 (1991).   In  United States v. Sassak, 881 F.2d 276, 279 (6th Cir.1989), this court held that "[a] trial court's refusal to give a requested jury instruction is reversible error only if the instruction is 1) correct, 2) not substantially covered by the actual jury charge, and 3) so important that failure to give it substantially impairs defendant's defense."


4
Because defendant has not shown us that the instruction actually delivered by the trial court failed to accurately reflect the law, he has failed to demonstrate that the trial judge abused his discretion in declining to give the instruction defendant preferred.


5
Accordingly, the judgments of conviction are affirmed.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation